DETAILED ACTION
This action is responsive to the application No. 16/183,468 filed on November 7, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Taylor on March 16, 2021.
The application has been amended as follows: 
In the claims:

Claim 3. (Currently Amended) 
An integrated assembly, comprising: 
a first transistor having a first channel region within a first vertically extending semiconductor pillar and comprising gate material extending vertically along the second channel region on at least two opposing sides of the first vertically extending semiconductor pillar; 
a second transistor having a second channel region within a second vertically extending semiconductor pillar and comprising gate material extending vertically along the second channel region on at least two opposing sides of the second vertically extending semiconductor pillar, the first and second transistors being supported by a semiconductor substrate; 
, the first node having vertical sidewall surfaces, having a second node electrically coupled with a source/drain region of the second transistor, the second node extending along a portion of the vertical sidewall surfaces of the first node where the first portion is less than an entirety, and having capacitor dielectric material between the first and second nodes; 
wherein the first and second transistors are not in a common horizontal plane as one another; and 
wherein the capacitor is vertically between the first and second transistors, the first vertically extending semiconductor pillar being in direct physical contact with a first comparative bitline and extending from the first comparative bitline to the first node and the second vertically extending semiconductor pillar being in direct physical contact with a second comparative bitline and extending from the second comparative bitline to the second node.

Claim 15. (Currently Amended)
A memory cell comprising: 
first and second transistors vertically displaced relative to one another, each of the first and second transistors comprising a vertically extending channel region within a semiconductor pillar and having gate material extending vertically along the channel region on at least two opposing sides of the semiconductor pillar, the semiconductor pillar extending vertically above and vertically below the gate material; and 
a capacitor disposed to be vertically between the first and second transistors, the capacitor having an inner , the inner node having vertical sidewall surfaces, the capacitor having an outer the outer node surrounding the vertical sidewalls and covering less than an entirety of a vertical height of the vertical sidewalls, the capacitor further comprising inner and outer nodes, the semiconductor pillar of the first transistor being in direct physical contact with and extending from a first comparative bitline to the first node and the semiconductor pillar of the second transistor extending from the second node to and in direct physical contact with a second comparative bitline.

Claim 16. (Currently Amended)
The memory cell of claim 15 wherein the outer inner outer 

Claim 17. (Currently Amended)
The memory cell of claim 15 wherein the outer inner outer 

Claim 18. (Currently Amended)
The memory cell of claim 15 wherein: 
the first transistor has a first source/drain region and a second source/drain region, and the outer 
the second transistor has a third source/drain region and a fourth source/drain region, and the inner 
the second and fourth source/drain regions are electrically coupled with first and second comparative bitlines, respectively.

Claim 28. (Currently Amended) 

a semiconductor base; 
an insulating film over the semiconductor base; 
a memory array supported by the insulating film, and including a plurality of memory cells; each of the memory cells comprising: 
a first transistor, a second transistor and a capacitor, with the capacitor being vertically disposed between the first transistor and the second transistor; the capacitor having a first node coupled with a source/drain region of the first transistor and having a second node coupled with a source/drain region of the second transistor, the first node comprising vertical sidewalls, the second node extending along a portion of the vertical sidewalls, the portion being less than an entirety of the vertical sidewalls; 
a plurality of pairs of bitlines; 
a plurality of wordlines, each of the memory cells being coupled to an associated one individual of the plurality of pairs of bitlines and an associated one individual of the plurality of wordlines, an example one of the memory cells being coupled to an associated one of the plurality of pairs of bitlines and an associated one of the plurality of wordlines, the first and second transistors and the capacitor of the example one of the memory cells being coupled in series between the bitlines of the associated one of the plurality of pairs of bitlines; 
wherein each of the memory cells comprises a first semiconductor post and a second semiconductor post; the first semiconductor post extending vertically through the first transistor to directly physically contact a first bitline and including the source/drain regions and a channel region of the first transistor, and the second semiconductor post extending vertically through the second transistor to directly physically contact a second bitline and including the source/drain regions and a channel region of the second transistor; 
gate material extending vertically along the channel region on at least two opposing sides of each of the first and second semiconductor posts; and 


Allowable Subject Matter
Claims 3, 15-20, and 28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 3, the prior art of record neither anticipates nor renders obvious the limitation “a capacitor having a first node electrically coupled with a source/drain region of the first transistor, the first node having vertical sidewall surfaces, having a second node electrically coupled with a source/drain region of the second transistor, the second node extending along a portion of the vertical sidewall surfaces of the first node where the first portion is less than an entirety, and having capacitor dielectric material between the first and second nodes” in combination with the additionally claimed features. 
Regarding independent Claim 15 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “a capacitor disposed to be vertically between the first and second transistors, the capacitor having an inner a first node electrically coupled and in direct physical contact with a source/drain region of the first transistor, the inner node having vertical sidewall surfaces, the capacitor having an outer a second node electrically coupled and in direct physical contact with a source/drain region of the second transistor, the outer node surrounding the vertical sidewalls and covering less than an entirety of a vertical height of the vertical sidewalls” in combination with the additionally claimed features. 
Regarding independent Claim 28, the prior art of record neither anticipates nor renders obvious the limitation “the capacitor having a first node coupled with a source/drain region of the first transistor and having a second node coupled with a source/drain region of the second transistor, the first node comprising vertical sidewalls, the second node extending along a portion of the vertical sidewalls, the portion being less than an entirety of the vertical sidewalls” in combination with the additionally claimed features. 
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892